Opinion issued August 30, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00143-CR
                            ———————————
                 RACHEL CAMARA MARYLAND, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Case Nos. 1519118


                          MEMORANDUM OPINION

      Appellant, Rachel Camara Maryland, has filed a motion to dismiss this appeal

in compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.

42.2(a). The State has not opposed this motion. We have not issued a decision in this

appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2